NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  NEUROGRAFIX, NEUROGRAPHY INSTITUTE
  MEDICAL ASSOCIATES, INC., IMAGE-BASED
    SURGICENTER CORPORATION, AARON
            GERSHON FILLER,
            Plaintiffs-Appellants

                           v.

   BRAINLAB, INC., BRAINLAB AG, BRAINLAB
  MEDIZINISCHE COMPUTERSYSTEME GMBH,
              Defendants-Appellees
            ______________________

                      2018-2363
                ______________________

   Appeal from the United States District Court for the
Northern District of Illinois in No. 1:12-cv-06075, Judge
Matthew F. Kennelly.
                ______________________

                Decided: October 7, 2019
                ______________________

     AARON GERSHON FILLER, Tensor Law, P.C., Santa Mon-
ica, CA, argued for plaintiffs-appellants.

   JAY CAMPBELL, Tucker Ellis LLP, Cleveland, OH, ar-
gued for defendants-appellees. Also represented by DAVID
AARON BERNSTEIN.
2                              NEUROGRAFIX v. BRAINLAB, INC.




                  ______________________

Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
    U.S. Patent No. 5,560,360, which names Dr. Aaron
Filler as a co-inventor, describes and claims particular
methods of generating images of nerves and other bodily
structures by use of magnetic resonance imaging (MRI)
technology. Dr. Filler and the three appellants named in
the caption (collectively, NeuroGrafix) sued the appellees
named in the caption (collectively, Brainlab), asserting in-
fringement of the ’360 patent. The case was consolidated
with cases filed against other defendants and assigned for
pretrial purposes to a multidistrict litigation (MDL) court.
The MDL court granted summary judgment of non-in-
fringement to Brainlab, and it denied reconsideration, as
did the original district court when the case returned from
the MDL court. NeuroGrafix appeals. We conclude that
the grant of summary judgment was procedurally im-
proper, and we resolve the parties’ key disputes about
claim construction. We reverse and remand.
                              I
                              A
    The ’360 patent describes methods and systems for cre-
ating detailed images of neural tissues by using diffusion
tensor imaging (DTI), an application of MRI technology.
’360 patent, Abstract; see also id., col. 21, lines 35–45. DTI
exploits certain facts about water diffusion in, e.g., brain
structures. Notably, diffusion along white matter nerve
tracts is anisotropic: substances such as water diffuse
freely along the main, long axis of the nerve tract, but dif-
fusion is very limited in a direction perpendicular to
(across) that axis. Id., col. 5, lines 5–11. By contrast, the
surrounding gray matter is relatively isotropic: substances
NEUROGRAFIX v. BRAINLAB, INC.                                 3



diffuse at similar rates in all directions. Id., col. 5, lines
11–12.
     In the patented method, pulsed magnetic field gradi-
ents are applied in two orthogonal (perpendicular) direc-
tions in a region containing the nerve tissues for which a
precise image is sought. Id., col. 5, lines 17–21; see also id.,
col. 15, lines 40–57. “[I]f the axis of the nerve is generally
known to the operator,” the specification explains, “the di-
rection of the desired orthogonal diffusional weighting gra-
dients can be readily determined.” Id., col. 15, lines 58–62;
see also id., col. 16, lines 34–47. “On the other hand, if the
axis of the peripheral nerve is not known, or if many[ ]
nerves having different axes are being imaged,” the initial
directions for the magnetic field gradients are “arbitrarily
selected,” and then a number of alternative directions are
used. Id., col. 15, lines 63–67; id., col. 16, lines 48–53.
     The result of this process of applying magnetic field
gradients depends on the types of tissue in the subject re-
gion. In isotropic tissue, the signal reduction will be the
same regardless of how the magnetic field gradients are
oriented relative to the tissue, whereas in anisotropic tis-
sue, the signal reduction will be greatest when the mag-
netic field gradients are parallel and perpendicular,
respectively, to the direction of the anisotropy, i.e., along
the major, long axis of the neural tract. Id., col. 5, lines 21–
39. Accordingly, neural tissue can be identified and visu-
ally differentiated from the surrounding structures by de-
termining the areas of greater relative anisotropy. Id., col.
6, lines 46–55; see also id., col. 15, lines 52–57 (“[W]ith gra-
dients approximately perpendicular and parallel to the
axis of the peripheral nerve at the particular point being
imaged, the parallel gradient image can be subtracted from
the perpendicular gradient image to produce the desired
‘nerve only’ image.”).
4                               NEUROGRAFIX v. BRAINLAB, INC.




    Claim 36 of the ’360 patent is the only independent
claim at issue in this appeal, and the parties have generally
treated that claim as representative. That claim recites:
        36. A method of utilizing magnetic resonance to
    determine the shape and position of a structure,
    said method including the steps of:
         (a) exposing a region to a magnetic polarizing
    field including a predetermined arrangement of
    diffusion-weighted gradients, the region including
    a selected structure that exhibits diffusion anisot-
    ropy and other structures that do not exhibit diffu-
    sion anisotropy;
        (b) exposing the region to an electromagnetic
    excitation field;
        (c) for each of said diffusion-weighted gradi-
    ents, sensing a resonant response of the region to
    the excitation field and the polarizing field includ-
    ing the diffusion-weighted gradient and producing
    an output indicative of the resonant response; and
        (d) vector processing said outputs to generate
    data representative of anisotropic diffusion exhib-
    ited by said selected structure in the region, re-
    gardless of the alignment of said diffusion-
    weighted gradients with respect to the orientation
    of said selected structure; and
        (e) processing said data representative of ani-
    sotropic diffusion to generate a data set describing
    the shape and position of said selected structure in
    the region, said data set distinguishing said se-
    lected structure from other structures in the region
    that do not exhibit diffusion anisotropy.
Id., col. 42, line 43, through col. 43, line 2. The central dis-
pute in this appeal involves the “selected structure” limita-
tion in steps (a), (d), and (e).
NEUROGRAFIX v. BRAINLAB, INC.                              5



                             B
    In August 2012, NeuroGrafix, Neurography Institute
Medical Associates, Inc., and Image-Based Surgicenter
Corporation sued Brainlab, Inc., Brainlab AG, and Brain-
lab Medizinische Computersysteme GmbH in the Northern
District of Illinois, and in August 2014, Dr. Filler became a
co-plaintiff by the filing of an amended complaint. The
plaintiffs (NeuroGrafix) alleged that users of Brainlab’s Fi-
berTracking software directly infringed the ’360 patent and
that Brainlab induced the direct infringement by those us-
ers through statements in its manual and advertisements
directing users to use the software in an infringing man-
ner. 1 In particular, NeuroGrafix asserted claims 36–37,
39–42, 44, 46–47, and 49, all of which are method claims.
Brainlab counterclaimed for a declaratory judgment that
the asserted claims of the ’360 patent are invalid.
    In April 2013, the Judicial Panel on Multidistrict Liti-
gation transferred the case to the District of Massachu-
setts, where it was consolidated, for pretrial proceedings,
with several cases that NeuroGrafix brought against vari-
ous MRI equipment manufacturers and university and
hospital end-users.
    In May 2016, Brainlab filed the first of its two motions
for summary judgment of non-infringement. Brianlab re-
lied on customer-protection provisions of settlement agree-
ments NeuroGrafix had entered into with MRI-equipment
makers Siemens, GE, and Philips. Brainlab argued that



    1   There is evidence in the record before us that a user
of the FiberTracking software selects a region of interest
from an anatomical image fused with DTI data and chooses
a minimum diffusion value and a minimum length, and the
software then displays all fibers that intersect the chosen
region of interest and exceed the minimum diffusion and
length parameters.
6                             NEUROGRAFIX v. BRAINLAB, INC.




its FiberTracking software is used to process the output
from MRI systems made by those manufacturers and that
FiberTracking users do not infringe under the terms of the
settlement agreements. In its response, NeuroGrafix ar-
gued, among other things, that Brainlab could still be lia-
ble for infringement by “unauthorized independent medical
practitioners” who use Brainlab’s software but are not cus-
tomers of Siemens, GE, or Philips.
    The MDL court granted the motion, but only in part, in
August 2016. It held that summary judgment of non-in-
fringement was proper with respect to Brainlab’s custom-
ers using Siemens MRI systems but not as to Brainlab’s
customers using GE and Philips MRI systems, reasoning
that only the Siemens settlement agreement, not the GE or
Philips agreements, extended to Brainlab’s software. The
court also held summary judgment of non-infringement
proper as to the alleged independent medical practitioners,
concluding that NeuroGrafix had produced “no evidence
that any of the handful of such practitioners identified by
[NeuroGrafix] used Brainlab products in their alleged in-
fringement.” J.A. 51.
    Brainlab eventually filed a second motion for summary
judgment, but before that occurred, NeuroGrafix, in Sep-
tember 2017, sought leave to file a second amended com-
plaint that, if allowed, would add allegations that Brainlab
itself directly infringed the ’360 patent because the steps
performed by Brainlab’s customers were attributable to
Brainlab under an agency theory. In conjunction with its
proposed second amended complaint, NeuroGrafix filed a
declaration from Dr. Filler and attached several articles
and other exhibits allegedly demonstrating infringement
by several of Brainlab’s customers, such as Memorial Sloan
Kettering Cancer Center and Akron General Hospital. The
MDL court denied NeuroGrafix permission to file a second
amended complaint, characterizing the new allegations as
a “last-ditch attempt to repackage the inducement claim,”
which it had “long alleged but neglected until the close of
NEUROGRAFIX v. BRAINLAB, INC.                                7



fact discovery,” as a direct-infringement claim under an
agency theory. J.A. 6986.
     In February 2018, Brainlab filed its second motion for
summary judgment of non-infringement. Brainlab’s entire
argument was that users of the software do not commit di-
rect infringement and therefore Brainlab could not be lia-
ble for induced infringement; it made no argument against
inducement liability except for the absence of direct in-
fringement. J.A. 7309 (“without direct infringement there
can be no induced infringement”), 7327 (“Absent direct in-
fringement, there can be no induced infringement.”). On
direct infringement, Brainlab argued that users of the Fi-
berTracking software do not satisfy two limitations of
claim 36—the “selected structure” limitation and the “do
not exhibit the diffusion anisotropy” limitation. In support
of that assertion, Brainlab set forth essentially three argu-
ments in its motion.
     First, and most significantly for present purposes,
Brainlab argued that “selected structure” requires that a
user know the “existence and location” of the structure of
interest before performing the claimed steps of exposing a
region to a magnetic field, sensing a resonant response, and
so forth. J.A. 7308. Brainlab asserted that it was impossi-
ble for users of the FiberTracking software to “select[] [a]
structure” because “Brainlab’s FiberTracking module does
not permit a user to isolate or select a specific structure for
tractography” before scanning; instead, the accused soft-
ware “automatically generates all tracts that intersect a
certain volume, like a tumor, if they meet certain criteria,”
and those tracts “are not visible until after the FiberTrack-
ing software has been run.” J.A. 7322; see J.A. 7308 (“users
of Brainlab’s FiberTracking module cannot infringe claim
36” because they cannot select a structure as required),
7309 (same), 7312 (same), 7322 (same), 7324 (same), 7325
(same), 7327 (same). Second, Brainlab contended that “se-
lected structure” was limited to peripheral nerves, whereas
the FiberTracking software was used to image only nerves
8                             NEUROGRAFIX v. BRAINLAB, INC.




in the brain, which are not considered peripheral nerves.
J.A. 7317–18. Third, Brainlab argued that “do not exhibit
diffusion anisotropy” should be construed as requiring zero
diffusion anisotropy. J.A. 7321. Under that construction,
Brainlab asserted, the limitation was not satisfied because
the gray matter distinguished by the FiberTracking soft-
ware has a small but nonzero anisotropy, J.A. 7325–27, and
the FiberTracking software does not permit users to choose
zero as the anisotropy threshold above which structures
will be displayed, J.A. 7322.
    In its opposition, NeuroGrafix responded to Brainlab’s
arguments. It argued that “selected structure” does not re-
quire that the precise location and orientation of the chosen
structure be known in advance. J.A. 8011–12. According
to NeuroGrafix, users could satisfy the claim by, for in-
stance, obtaining a preliminary MRI image, choosing a
structure that would be “distinctive and visibly apparent”
from the preliminary image (such as the pyramidal tract),
and then performing the steps of the claimed method with
the chosen structure as the subject. J.A. 8012; see J.A.
8011–13, 8025–26. NeuroGrafix also asserted that the Fi-
berTracking software was capable of being used in such a
manner, pointing to Brainlab’s advertisements, which
state that users can use the software to image the pyrami-
dal tract, J.A. 8013, 8015, and the FiberTracking manual,
which instructs that users can select fiber bundles to in-
clude or exclude in the region of interest, J.A. 8020.
    The MDL court granted Brainlab’s second summary-
judgment motion in May 2018. In re NeuroGrafix (’360)
Patent Litig., MDL No. 13-2432, 2018 WL 2392000, at *5
(D. Mass. May 25, 2018) (Summary Judgment Op.). It re-
jected Brainlab’s claim-construction arguments limiting
“selected structure” to peripheral nerves and limiting “do
not exhibit diffusion anisotropy” to zero anisotropy. See id.
at *3. As to Brainlab’s argument that some aspects of the
“selected structure” must be known in advance, the court
rejected Brainlab’s position that it was not possible to use
NEUROGRAFIX v. BRAINLAB, INC.                                9



the FiberTracking software in a manner that satisfies the
claim limitation. See id. “[D]epending on the physician’s
purpose and objective,” the court held, “FiberTracking is
capable of both infringing uses and non-infringing uses,”
though it did not identify precisely what those infringing
and non-infringing uses would be. Id.
    Nevertheless, the court concluded, summary judgment
was warranted because NeuroGrafix had pointed to no ev-
idence that any FiberTracking users actually used the soft-
ware in an infringing manner, i.e., there was “nothing in
the record showing that either Brainlab or any of its cus-
tomers actually uses FiberTracking in the manner hypoth-
esized by Neuro[G]rafix.” Id. at *4; see also id. at *4 n.5
(concluding that there was “no evidence in the record” that
neurosurgeons used FiberTracking to “ascertain the pre-
cise location of the pyramidal tract” to avoid injuring it dur-
ing surgery). The court also determined that instances of
direct infringement could not be inferred from statements
in Brainlab’s advertisements that it was “possible” to use
the FiberTracking software to delineate the pyramidal
tract, noting that those materials “do[] not teach a means
of selecting a particular ROI and FA Threshold and Mini-
mum Length values to accomplish this, nor does it recom-
mend this as a superior or even commensurate mode of
use.” Id. at *4. In a footnote, the court added a conclusion
seemingly about the absence of inducement even apart
from the absence of direct infringement, even though
Brainlab’s motion had not so argued. It stated that, as a
matter of law, Brainlab did not induce infringement “for
the same reason that a reasonable factfinder cannot infer
instances of direct infringement,” namely, the FiberTrack-
ing advertisements and manual “[do not] teach an infring-
ing use of the device such that we are willing to infer from
those instructions an affirmative intent to infringe the pa-
tent.” Id. at *4 n.6 (quoting Takeda Pharm. U.S.A., Inc. v.
W.-Ward Pharm. Corp., 785 F.3d 625, 631 (Fed. Cir. 2015)).
10                             NEUROGRAFIX v. BRAINLAB, INC.




     In June 2018, NeuroGrafix moved for reconsideration
of the MDL court’s grant of summary judgment, primarily
arguing that several articles attached to NeuroGrafix’s mo-
tion for leave to file a second amended complaint had pro-
vided evidence of actual infringing uses of the
FiberTracking software. The MDL court denied Neuro-
Grafix’s motion for reconsideration, noting that Neuro-
Grafix had not included or relied on the relevant articles in
its opposition to Brainlab’s summary-judgment motion.
     The case was then remanded to the Northern District
of Illinois for proceedings on Brainlab’s invalidity counter-
claim. [A191] In July 2018, NeuroGrafix asked the Illinois
court to reconsider the MDL court’s summary-judgment or-
der, contending, as relevant here, that the MDL court had
granted summary judgment on a basis not asserted in
Brainlab’s summary-judgment motion. J.A. 8775–76,
8781–83. The district court denied NeuroGrafix’s motion
for reconsideration and dismissed Brainlab’s invalidity
counterclaim without prejudice, producing a final judg-
ment.
   NeuroGrafix appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(1).
                              II
                              A
    We begin by addressing NeuroGrafix’s procedural chal-
lenge to the MDL court’s grant of summary judgment.
NeuroGrafix argues that it was improper for the MDL
court to fault it for failing to produce evidence of actual in-
fringement because Brainlab argued only that, under its
construction of “selected structure,” the accused software
was not capable of infringement, not that, under the con-
struction adopted by the MDL court, there was no evidence
of actual infringement. We review the MDL court’s grant
of summary judgment de novo. Momenta Pharm., Inc. v.
Teva Pharm. USA Inc., 809 F.3d 610, 614 (Fed. Cir. 2015)
NEUROGRAFIX v. BRAINLAB, INC.                               11



(following First Circuit law); see also In re Cygnus Tele-
comms. Tech., LLC, Patent Litig., 536 F.3d 1343, 1352 (Fed.
Cir. 2008) (following law of MDL court’s regional circuit in
deciding issues involving summary-judgment procedures).
We agree with NeuroGrafix and accordingly reverse the
grant of summary judgment.
      As Brainlab’s motion for summary judgment repeat-
edly made clear, its non-infringement position depended on
the premise that “select[ing] [a] structure” requires know-
ing in advance the location of the chosen structure. Under
that construction, Brainlab argued, the FiberTracking soft-
ware is not capable of infringement, since the software is
used to detect structures whose location is not already
known. See, e.g., J.A. 7311 (“Claim 36 is focused on deter-
mining the location and shape of an anisotropic structure
that is already known and ‘selected’ for imaging in advance
of scanning . . . . Conversely, Brainlab’s Fiber[T]racking
module is focused on finding patient specific anisotropic
structures that are not previously known.”); J.A. 7322
(“The user certainly cannot select a structure in advance of
scanning. The reason is simple: Brainlab’s FiberTracking
module is used to find white matter tracts that are not vis-
ible until after the FiberTracking software has been run
. . . .”).
     Moreover, the expert reports cited in Brainlab’s sum-
mary-judgment motion were also premised on this under-
standing of “selected structure.” Dr. James Leach declared
that “the neuroradiologist cannot select certain white mat-
ter structures or tracts in advance for imaging” because
“the position or orientation of white matter tracts is not
known in advance of imaging” in cranial DTI. J.A. 7921.
Dr. Andrew Tsung stated that “I do not select certain white
matter structures for imaging by the MRI,” as “[t]he loca-
tion of white matter tracts are not identifiable prior to im-
aging.” J.A. 7912. And Dr. Michael Moseley asserted that
“a ‘selected’ structure is one where the axis of the structure,
such as a nerve, . . . would be known in advance of the
12                             NEUROGRAFIX v. BRAINLAB, INC.




imaging,” J.A. 7946, and using that understanding, he
added that “there is no ‘selected structure’ when DTI imag-
ing is performed” using Brainlab’s FiberTracking software
because “the axes of the white matter fiber tracts are not
known in advance,” J.A. 7947. Neither Brainlab nor its ex-
perts argued in the alternative that, even if “selected struc-
ture” did not include a requirement of knowing the
position, orientation, location, or axes of a structure in ad-
vance, the record was devoid of evidence that Brainlab’s
customers used the FiberTracking software to image par-
ticular chosen structures.
    In its summary-judgment opposition, NeuroGrafix dis-
puted this claim construction, essentially arguing that “se-
lected structure” simply requires choosing a particular
structure as a subject for the claimed process. That is pos-
sible in the FiberTracking software, NeuroGrafix asserted,
because at least the pyramidal tract is visible after taking
a preliminary image and can then be chosen for imaging
according to the claimed method. See J.A. 8012 (“[E]ither
visually after opening the skull or from preliminary routine
MRI scout images, the technologist can select[] a brain
structure called the pyramidal tract.”); J.A. 8014–15 (“With
tractography and DTI, it is possible to select this structure
of the brain . . . and then to provide this selected structure
as an ROI for the FiberTracking software.”). And Neuro-
Grafix pointed to Brainlab’s advertisements as evidence
that such a use was possible and even encouraged by
Brainlab. See J.A. 8015 (showing Brainlab advertisement
that says: “It is possible to delineate major white matter
tracts, such as the pyramidal tract, by applying fiber track-
ing algorithms.”); see also J.A. 8013 (showing Brainlab ad-
vertisement that says: “Waves of DTI data on exotic
eloquent white matter specimens, like pyramidal tracts,
now flow easily to your BrainLAB IGS.”). In other words,
NeuroGrafix argued, and the MDL court eventually
agreed, that the FiberTracking software is capable of in-
fringing uses as well as non-infringing uses.
NEUROGRAFIX v. BRAINLAB, INC.                             13



    That showing was sufficient for NeuroGrafix to defeat
summary judgment, and the MDL court erred in conclud-
ing otherwise. NeuroGrafix demonstrated that there was
a genuine dispute of material fact on the only issue raised
by Brainlab, namely, whether the FiberTracking software
was capable of infringing uses. Evidence of actual infring-
ing uses of the FiberTracking software was unnecessary to
answer the only grounds for summary judgment asserted
by Brainlab. 2
     A court cannot grant summary judgment on a ground
that was neither asserted by the movant nor made the sub-
ject of judicial action under Rule 56(f) that gave the non-
movant proper notice of the ground and of the obligation
“to come forward with all of her evidence.” Celotex Corp. v.
Catrett, 477 U.S. 317, 326 (1986); see Glaverbel Societe
Anonyme v. Northlake Mktg. & Supply, Inc., 45 F.3d 1550,
1562 (Fed. Cir. 1995) (following Seventh Circuit law); see
also, e.g., Lusson v. Carter, 704 F.2d 646, 647 (1st Cir.
1983). And in the specific context of patent infringement,
we have held that summary judgment of non-infringement
requires the accused infringer to “point[] to the specific
ways in which accused systems did not meet the claim lim-
itations.” Exigent Technology, Inc. v. Atrana Solutions,
Inc., 442 F.3d 1301, 1309 (Fed. Cir. 2006). The MDL court’s
ruling was contrary to those basic principles in that it
granted summary judgment against NeuroGrafix for its
failure to come forward with evidence to answer a non-



    2   Thus, we need not and do not decide whether, even
if NeuroGrafix did not produce direct evidence of actual in-
fringement, instances of infringement can be inferred from
the statements and figures in Brainlab’s advertisements
and manual. See Summary Judgment Op. at *4 (citing
Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1364 (Fed.
Cir. 2012); Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1329
(Fed. Cir. 2010)).
14                            NEUROGRAFIX v. BRAINLAB, INC.




infringement ground that had not been asserted and of
which it had not been given proper notice.
    To be sure, our law is clear that, in this case, Neuro-
Grafix could not sustain a claim of direct infringement of
the method claims by merely showing that the accused soft-
ware is “capable of” operating in an infringing manner.
See, e.g., Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1329
(Fed. Cir. 2010). We assume, without questioning, that in
this case NeuroGrafix must ultimately make a showing
that the accused software was actually used in an infring-
ing manner by Brainlab (for direct infringement case) or by
one or more of Brainlab’s customers (for indirect infringe-
ment). Moreover, it is understandable that the district
court might be surprised that NeuroGrafix made no such
showing after the years of litigation and discovery this
MDL spanned. Nevertheless, the motion being considered
by the district court in this case was one structured and
limited by the movant. The court was not free to look down
the road and consider what the non-movant might need to
establish to survive a differently structured, well-sup-
ported motion. The motion before it necessarily limited the
court’s inquiry.
    For the same reason, the MDL court’s apparent holding
that Brainlab’s advertisements and manual do not induce
infringement as a matter of law also was procedurally im-
proper. See Summary Judgment Op. at *4 n.6. Brainlab’s
summary-judgment motion argued only that “Brainlab
cannot induce infringement of the asserted claims of the
’360 patent” because “[a]bsent direct infringement, there
can be no induced infringement.” J.A. 7327. It did not ar-
gue, as the MDL court seemed to conclude, that the rele-
vant Brainlab materials merely suggested that an
infringing use was possible rather than instructing how to
use the software in an infringing manner. To the extent
that this conclusion was an independent basis for the MDL
NEUROGRAFIX v. BRAINLAB, INC.                               15



court’s grant of summary judgment, we reverse the court’s
decision on that ground as well. 3
                              B
    The MDL court’s procedural error is an adequate
ground for reversal and does not depend on whether its
claim construction of “selected structure” was correct. But
we address the disputes about the proper construction of
that term so that the district court can apply the correct
construction on remand. We review the MDL court’s claim
construction de novo and any underlying factual findings
based on extrinsic evidence for clear error. Teva Pharm.
USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).
     We conclude that to “select[] [a] structure” is simply to
choose it as a subject for placement into the claimed process
that starts with exposing a region to a magnetic field, pro-
ceeds to sensing a resonant response, and continues as
claimed. That meaning follows from the language of claim
36 itself: in step (a), the region exposed to a magnetic po-
larizing field includes the “selected structure,” and in step
(e), the resulting data set distinguishes the “selected struc-
ture” from other structures in the region. ’360 patent,
col. 42, lines 46–50; id., col. 42, line 64, through col. 43,
line 2. The specification does not use the language of “se-
lected structure,” but it uses “select” simply to describe
choosing something before taking some action. See, e.g.,
id., col. 14, lines 53–62 (discussing “select[ing]” a region of
interest before determining the average intensity within
that region of interest); id., col. 28, lines 23–26 (discussing
“select[ing] a volume of interest” before rendering that vol-
ume of interest into a projection neurogram).



    3   The MDL court’s rejection of NeuroGrafix’s induce-
ment claim may also have been based on a construction of
“selected structure” that, as we discuss below, was incor-
rect.
16                             NEUROGRAFIX v. BRAINLAB, INC.




    The MDL court did not set forth a precise claim con-
struction of “selected structure” in its summary-judgment
opinion. 4 In one key respect, though, the court’s under-
standing of the phrase fits the simple construction that we
think is mandated. The court correctly rejected the con-
struction that seemingly underlies Brainlab’s contention
that infringing use of the FiberTracking software is impos-
sible, namely, that a “selected structure” is one whose loca-
tion, orientation, axis, or the like is known in advance of
the claimed mapping process to the same degree it will be-
come known upon completion of that process. And the
court indicated that “delineat[ing] the pyramidal tract,”
Summary Judgment Op. at *4, and “ascertain[ing] the pre-
cise location of the pyramidal tract,” id. at *4 n.5, would
satisfy the “selected structure” limitation. Those observa-
tions fit the specification’s express contemplation of per-
forming the patented method even when, for example, “the
axis of the peripheral nerve is not known.” Id., col. 15, lines
63–64.
    Two further points about claim construction conten-
tions advanced by the parties—one by Brianlab, one by
NeuroGrafix—are warranted. Brainlab has suggested that
software that tracks all fibers in an area cannot perform
the method, because the tracking is not limited to a partic-
ular selected structure. That view is not supported by
claim 36’s language. As long as a chosen structure is
among those put into the process for distinguishing the
data or images in the way the claim specifies, the claim is
satisfied, even if the process used to do that results in com-
parable data and images for other structures as well. Both



     4  The MDL court did not construe “selected struc-
ture” in its August 2016 claim-construction order; nor did
the parties agree to a construction of the phrase. See In re
NeuroGrafix (’360) Patent Litig., 201 F. Supp. 3d 206, 212
& n.4 (D. Mass. 2016).
NEUROGRAFIX v. BRAINLAB, INC.                               17



claim 36’s preamble and the claim phrase “region including
a selected structure” use the word “including.” ’360 patent,
col. 42, lines 45, 48. We have “consistently interpreted ‘in-
cluding’ and ‘comprising’ to have the same meaning,
namely, that the listed elements . . . are essential but other
elements may be added.” Lucent Techs., Inc. v. Gateway,
Inc., 525 F.3d 1200, 1214 (Fed. Cir. 2008). And nothing in
the language following either of the “including” terms im-
plies that no other structure may be mapped in the claimed
way when a particular chosen structure is placed into the
claimed mapping process.
    For its part, NeuroGrafix argues on appeal that “se-
lected structure” should be construed as equivalent to “re-
gion” and that all uses of the FiberTracking software are
therefore infringing because Brainlab’s customers neces-
sarily choose a region to be the subject of the claimed
method before performing the steps of the method. That
always-infringes contention is the polar opposite of Brain-
lab’s never-infringes contention, and it is equally wrong.
The argument was likely forfeited by not being adequately
presented; indeed, in its motion for reconsideration before
the MDL court, NeuroGrafix specifically agreed with the
MDL court’s conclusion that “FiberTracking is capable of
both infringing uses and non-infringing uses.” J.A. 8449
(quoting Summary Judgment Op. at *3). In any event,
NeuroGrafix’s construction contradicts the claim language.
Claim 36 refers to “selected structure” and “region” as sep-
arate concepts, with “selected structure” being something
merely located in the “region.” See ’360 patent, col. 42, lines
48–50 (“the region including a selected structure that ex-
hibits diffusion anisotropy and other structures that do not
exhibit diffusion anisotropy”).
                              III
    For the foregoing reasons, we reverse the MDL court’s
grant of summary judgment and remand for further pro-
ceedings consistent with this opinion.
18                            NEUROGRAFIX v. BRAINLAB, INC.




     Each party shall bear its own costs.
             REVERSED AND REMANDED